Citation Nr: 1209676	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  04-42 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for degenerative disk disease (DDD) of the cervical, thoracic, and lumbar spine, and/or diffuse idiopathic skeletal hyperostosis (DISH) syndrome (hereinafter "back disability"), as secondary to service-connected residuals of a right ankle sprain. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1969 to June 1972. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified before the undersigned Veterans Law Judge at February 2010 Travel Board hearing.  A transcript of that proceeding is associated with the claims file.  

FINDINGS OF FACT

1. The Veteran is not shown to have manifested a degenerative disc disease of the spine or DISH syndrome in-service or for many years thereafter. 

2. The currently demonstrated degenerative disc disease and DISH syndrome of the spine is not shown to be due to an injury or other event of the Veteran's period of active service; nor is any shown to have been caused by or aggravated by service-connected right ankle disability. 



CONCLUSION OF LAW

A back disability of the cervical, lumbar, and thoracic spine is not a result of disease or injury incurred in or aggravated by his military service, or else proximately due to, the result of, or chronically aggravated by his service-connected residual degenerative arthritis, right ankle injury. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With respect to the claim adjudicated herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a June 2003 letter sent prior to the initial unfavorable rating decision issued in October 2004, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  

In this case, the Veteran was never informed of how VA determines disability ratings and effective dates specific to his spine claim.  However, as the instant decision denies service connection, no disability rating or effective date will be assigned.  Accordingly, any absence of Dingess notice is moot.  Therefore, no further development is required regarding the duty to notify.

The Veteran has not been prejudiced.  The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Therefore, the Board finds the duty to notify provisions of VCAA have been fulfilled. 

Relevant to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  Private treatment records have been obtained.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was also afforded a VA examination and medical opinion in February 2011, with respect to the issue decided herein.  The Board finds that such VA examination and accompanying opinions are adequate to decide the issues, as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing. The opinion proffered considered all of the pertinent evidence of record, to include 
the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met. 38 C.F.R. § 3.159(c)(4).

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Contentions

The Veteran contends that his current spine disabilities, variously diagnosed as degenerative disc disease of the thoracic, lumbar, and cervical spine and diffuse idiopathic skeletal hyperostosis (DISH) syndrome, are caused or aggravated by his service-connected right ankle disability.  Notably, he does not assert, nor does the evidence otherwise show, that the back disabilities are directly related to service.  See Hearing Transcript, p. 5; see also VA Form 9, November 2007. 

Applicable Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Certain chronic diseases such as arthritis will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be established on a secondary basis for disability that is proximately due to or the result of a service-connected condition. See 38 C.F.R. § 3.310(a).  Secondary entitlement is also available when a service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation. See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis 

Again, the Veteran seeks service connection for a back/spine disability on a secondary basis only.  He does not assert, nor does the evidence otherwise show, that his back disability is directly related to service, or that it manifested within one 
year after his separation from service.  In this regard, the Board notes that the Veteran's service treatment records are silent as to complaints, treatment, or diagnoses relating to a back disability.  In addition, he has alleged no specific in-service back injury or disease, nor has he indicated any such continuity of symptomatology since service.  See, generally, August 2011 Hearing Transcript.  Moreover, degenerative disc (or joint) disease is not demonstrated until 2001, approximately thirty years after his separation from service, and accordingly, presumptive service connection is not warranted under the provisions of 38 C.F.R. §§ 3.307, 3.309.  For these reasons, the Board will limit its analysis below to a discussion of whether service connection for a back disability is warranted on a secondary basis.  

At the outset, the Board notes that the evidence establishes current back disability.  A May 2003 VA examination shows diagnoses of thoracic, lumbar, and cervical degenerative disc disease; more recently, the February 2011 VA examiner diagnosed diffuse idiopathic skeletal hyperostosis (or DISH syndrome).  Thus, the current disability requirement is met here. 

However, in order for the Veteran to establish service connection on a secondary basis, the evidence must also show that his current back disability is proximately due to or the result of a service-connected condition (namely, the right ankle sprain).  Concerning this contention, there is simply no competent medical evidence which indicate that the Veteran's current back disability is proximately due to, the result of, or chronically aggravated by his service-connected right ankle disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999). 

Following a VA examination provided in  February 2011 VA, an opinion report (and associated addendum opinion) was issued and provided medical opinions against all aspects of his claim for secondary service connection.  Indeed, the VA examiner opined that it was less likely than not that the Veteran's spine condition was causally or etiologically related to service, or proximately due to or aggravated 
by his service-connected right ankle condition.  In so finding, the examiner noted that, following service, the Veteran had worked for approximately 30 years as an iron worker/ machine operator which required "heavy work."  In addition, the examiner noted that x-rays revealed hypertrophic osteophytes throughout the spine except in the L4-5 and L5-S1 levels.  He stated that "such a problem in the entire spine would not be caused by an ankle sprain or altered biomechanics related to such an injury."  He noted that DISH syndrome was a systemic problem and that it was "not related to a right ankle sprain."  He went on to explain that if the right ankle sprain were to cause biomechanical problems, they would inflict the L4-L5 and L5-S1 levels primarily.  Lastly, the examiner noted that current x-rays revealed only "moderate degenerative joint disease" of the right ankle joint, and that "such a degree of arthritis 30 years after an injury indicates that the right ankle...is minimally involved."  He thus opined that such "minimal involvement" of the right ankle would not result in problems in the spine.  The Board holds that this minimal involvement of the right ankle is less than what is required to place the evidence in equipoise, as the word minimal is less than what the "as likely as not" standard would require.  

Overall, the Board accords great probative weight to this opinion since it is based on an accurate factual premise, and offers clear conclusions with supporting data and a well-reasoned medical explanation., see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295(2008) (a medical opinion that contains only data and conclusions is accorded no weight); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In addition, the VA examiner was able to review the claims folder including the service treatment records.  The examiner also considered the Veteran's statements as to when his back pain began (approximately 10 years prior), his post-service occupation which involved heavy work, and his belief that his ankle causes/aggravates his back disability.  For all of these reasons, the Board finds that the VA examiner's opinion is highly persuasive and probative as to the issue of secondary service connection.  Moreover, there are no medical opinions of record to the contrary. 

The Board acknowledges that the Veteran submitted a February 2012 statement from his VA physician, Dr. C.S. (which was accompanied by a waiver from his accredited representative), which, in essence, summarized the Veteran's right ankle condition.  The letter simply confirms that the Veteran experienced trauma to his right ankle in-service and that he now experiences ankle problems (i.e., moderate DJD of the ankle/foot, tissue swelling, etc.,) that are consistent with prior ankle trauma.  Dr. C.S. also separately noted positive straight leg raise and lumbar tenderness, but did not associate such symptoms with the aforementioned ankle problems.  

Medical evidence is usually, though not always, required to associate a claimed condition with a service-connected disability. See Wallin, 11 Vet. App. at 512; Velez, 11 Vet. App. at 158; and McQueen, 13 Vet. App. at 237.  It seemingly is in this particular instance since the diagnosed back disabilities are not the type of conditions that are readily amenable to mere lay probative comment regarding its etiology. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

The Board acknowledges the Veteran's testimony and statements (and those of his wife) regarding his belief that his back problems are related to his service-connected ankle disability. See, e.g., Hearing Transcript, p. 5.  However, there is no indication that the Veteran is competent to attribute his back symptoms to his service-connected right ankle disability, either for the notion that this disability is causally related to or aggravated by his right ankle disability.  These are inherently complex medical determinations that require specialized medical expertise.  Thus, the Board finds his lay statements relating his current back disability to his ankle disability are not competent.

In sum, when considering the February 2011 VA examiner's well-supported conclusion that the back disability was less likely than not caused or aggravated by the service-connected ankle disability, and further considering the absence of any medical evidence to the contrary, the Board concludes that the preponderance of the evidence is against this claim and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Entitlement to service connection for degenerative disc disease of the lumbar, cervical, and thoracic spine, as secondary to service-connected right ankle sprain is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


